EXHIBIT 16.1 Mendoza Berger & Company LLP January 31, 2008 US Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Dear Sirs: We have read the statements of ENTECH ENVIRONMENTAL TECHNOLOGIES, INC. pertaining to our firm included under Item 4.01 of Form 8-K/A dated January 31, 2008 and agree with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ Mendoza Berger & Company LLP Mendoza Berger & Company LLP
